DETAILED ACTION
This action is responsive to the application No. 16/023,711 filed on June 29, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 15, 2021 has been entered.
 
Claim Status
Claims 1-3, 5, 7-12, 14-19, 21-23 currently pending and being considered in the Office Action. Claims 4, 6, 13, and 20 are cancelled. Claims 21-23 are newly added.

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS filed on February 16, 2021 has been considered.

Claim Objections
Claims 1, 16, and 19 are objected to because of the following informalities: 
In claim 1 lines 29, 32, and 35, it appears that Applicant intended for “overlapping” to be --overlaps--.
first via structure--.
In claim 16 line 16, it appears that Applicant intended for “traversing in the first direction and” to be --traversing in the first direction--.
In claim 19 line 2, it appears that Applicant intended for “the second conductor” to be --the first conductor--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7-12, 14-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent Claim 1, the limitation “the third segment of the second conductor” in line 25 lacks antecedent basis in the claim. The limitation “a third segment from among the second plurality of interconnected piecewise segments of the second conductor” is not recited until lines 34-35 of claim 1. Further, although it does not render the claim indefinite, it appears that the limitation “the third segment of the second conductor is connected to the fourth segment of the second conductor, and the fourth segment of the second conductor is connected to the fifth segment of the second conductor to form the first conductor” in lines 25-27 is intended to refer to segments of the first conductor rather than the second conductor. This wherein a fourth segment from among the second plurality of interconnected piecewise segments of the second conductor traverses in the first direction, wherein a fifth segment from among the second plurality of interconnected piecewise segments of the second conductor traverses in the first direction” in lines 19-22 as referring to fourth and fifth segments of the first conductor.
For the purpose of the examination, the limitation “wherein a fourth segment from among the second plurality of interconnected piecewise segments of the second conductor traverses in the first direction, wherein a fifth segment from among the second plurality of interconnected piecewise segments of the second conductor traverses in the first direction, wherein the first segment of the first conductor is connected to the second segment of the first conductor, the second segment of the first conductor is connected to the third segment of the first conductor, the third segment of the second conductor is connected to the fourth segment of the second conductor, and the fourth segment of the second conductor is connected to the fifth segment of the second conductor to form the first conductor” will be interpreted as --wherein a fourth segment from among the first plurality of interconnected piecewise segments of the first conductor traverses in the first direction, wherein a fifth segment from among the first plurality of interconnected piecewise segments of the first conductor traverses in the first direction, wherein the first segment of the first conductor is connected to the second segment of the first conductor, the second segment of the first conductor is connected to the third segment of the first conductor, the third segment of the first conductor is connected to the fourth segment of the first conductor, and the fourth segment of the first conductor is connected to the fifth segment of the second conductor to form the first conductor--.
	Regarding Claims 2, 3, 5, 7, 8, and 21, these claims depend from claim 1 and inherit the above rejection therefrom.
	Regarding independent Claim 9, the limitation “the fourth segment of the first conductor” in line 27 lacks antecedent basis in the claim. Further, although it does not render the fourth segment of the second conductor is connected to the fifth segment of the second conductor to form the first conductor” in lines 27-28 is intended to refer to segments of the first conductor rather than the second conductor.
For the purpose of the examination, the limitation “the fourth segment of the second conductor is connected to the fifth segment of the second conductor to form the first conductor” will be interpreted as --the fourth segment of the first conductor is connected to the fifth segment of the first conductor to form the first conductor--.
Regarding Claims 10-12, 14, 15, and 22, these claims depend from claim 9 and inherit the above rejection therefrom.
Regarding independent Claim 16, the limitation “forming a fourth segment from among the second plurality of interconnected piecewise segments of the second conductor traversing in the first direction, forming a fifth segment from among the second plurality of interconnected piecewise segments of the second conductor traversing in the first direction” in lines 19-22 lacks antecedent basis in the claim because the limitations “a second conductor” and “a second plurality of interconnected piecewise segments” are not recited until lines 28-29. It appears that the limitations in question are intended to refer to segments of the first conductor rather than the second conductor.
For the purpose of the examination, the limitation “forming a fourth segment from among the second plurality of interconnected piecewise segments of the second conductor traversing in the first direction, forming a fifth segment from among the second plurality of interconnected piecewise segments of the second conductor traversing in the first direction” will be interpreted as --forming a fourth segment from among the first plurality of interconnected piecewise segments of the first conductor traversing in the first direction, forming a fifth segment from among the first plurality of interconnected piecewise segments of the first conductor traversing in the first direction--.
Regarding Claims 17-19 and 23, these claims depend from claim 9 and inherit the above rejection therefrom.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mair (U.S. Pub # 2011/0304994) of record (IDS).
Regarding independent Claim 1, Mair teaches a via pillar structure, comprising: 
a first conductor (paragraphs [0048] & [0052]) within a first interconnect layer (Fig. 18: MET5, paragraph [0040]) of a semiconductor stack (see Figs. 9A & 18), the first conductor (in MET5) including a first plurality of interconnected piecewise segments (see modified Fig. 18 below) and traversing a first direction (see modified Fig. 18 below: X) and a second direction (see modified Fig. 18 below: Y) within the first interconnect layer (MET5) of the semiconductor stack (Figs. 9A & 18); 
a second conductor ([0048] & [0052]) within a second interconnect layer (Fig. 18: MET3, paragraph [0047]) of the semiconductor stack (Figs. 9A & 18), the second conductor including a second plurality of interconnected piecewise segments (see modified Fig. 18 below) and 
wherein a first segment (see modified Fig. 18 below: upper dash-dot line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X),
wherein a second segment (see modified Fig. 18 below: upper dotted line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the second direction (Y), 
wherein a third segment (see modified Fig. 18 below: upper dashed line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X),
wherein a fourth segment (see modified Fig. 18 below: solid line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X), 
wherein a fifth segment (see modified Fig. 18 below: dash-dot-dot line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X), 
wherein the first segment (upper dash-dot line) of the first conductor (in MET5) is connected to the second segment (upper dotted line) of the first conductor (in MET5), the second segment (upper dotted line) of the first conductor (in MET5) is connected to the third segment (upper dashed line) of the first conductor (in MET5), the third segment (upper dashed line) of the first conductor (in MET5) is connected to the fourth segment (solid line) of the first conductor (in MET5), and the fourth segment (solid line) of the first conductor (in MET5) is connected to the fifth segment (dash-dot-dot line) of the first conductor (in MET5) to form the first conductor (in MET5); and 

wherein a second segment (see modified Fig. 18 below: lower dotted line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traverses in the second direction (Y) and overlaps the second segment (upper dotted line) of the first conductor (in MET5), 
wherein a third segment (see modified Fig. 18 below: lower dashed line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traverses in the first direction (X) and overlaps the third segment (lower dashed line) of the first conductor (in MET5), and 
wherein the first segment (lower dash-dot line) of the second conductor (in MET3) is connected to the second segment (lower dotted line) of the second conductor (in MET3) and the second segment (lower dotted line) of the second conductor (in MET3) is connected to the third segment (lower dashed line) of the second conductor (in MET3) to form the second conductor (in MET3); and
a plurality of via structures (Fig. 18: vertical lines connecting MET3 and MET5, paragraph [0058]) connecting (by broadest reasonable interpretation, the instant limitation “connecting” may be interpreted to mean forming an electrical connection) the first conductor (in MET5) and the second conductor (in MET3), at least one via structure (see modified Fig. 18 below: VIA1) from among the plurality of via structures connecting the first segment (upper dash-dot line) of the first conductor (in MET5) and the first segment (lower dash-dot line) of the second conductor (in MET3), at least one second via structure (see modified Fig. 18 below: VIA2) from among the plurality of via structures connecting (by broadest reasonable interpretation, the instant limitation “connecting” may be interpreted to mean forming an 

    PNG
    media_image1.png
    471
    902
    media_image1.png
    Greyscale

Regarding independent Claim 9, Mair teaches a via pillar structure, comprising: 
a first plurality of interconnected piecewise segments (see modified Fig. 18 above) of conductive material (paragraphs [0048] & [0052]) within a first interconnect layer (Fig. 18: MET5, paragraph [0040]) of a semiconductor stack (see Figs. 9A & 18), the first plurality of interconnected piecewise segments traversing a plurality of directions (see modified Fig. 18 above: X & Y) within the first interconnect layer (MET5) of the semiconductor stack (Figs. 9A & 18), the first plurality of interconnected piecewise segments forming a first conductor (in MET5); 
a second plurality of interconnected piecewise segments (see modified Fig. 18 above) of the conductive material within a second interconnect layer (Fig. 18: MET3, paragraph [0047]) of the semiconductor stack (Figs. 9A & 18), the second plurality of interconnected piecewise segments of conductive material traversing the plurality of directions (X & Y) within the second 
wherein a first segment (see modified Fig. 18 above: upper dash-dot line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses a first direction (X) from among the plurality of directions, 
wherein a second segment (see modified Fig. 18 above: upper dotted line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in a second direction (Y) from among the plurality of directions (X & Y), 
wherein a third segment (see modified Fig. 18 above: upper dashed line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X), 
wherein a fourth segment (see modified Fig. 18 above: solid line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X), 
wherein a fifth segment (see modified Fig. 18 above: dash-dot-dot line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traverses in the first direction (X), 
wherein the first segment (upper dash-dot line) of the first conductor (in MET5) is connected to the second segment (upper dotted line) of the first conductor (in MET5), the second segment (upper dotted line) of the first conductor (in MET5) is connected to the third segment (upper dashed line) of the first conductor (in MET5), the third segment (upper dashed line) of the first conductor (in MET5) is connected to the fourth segment (solid line) of the first conductor (in MET5), and the fourth segment (solid line) of the first conductor (in MET5) is connected to the fifth segment (dash-dot-dot line) of the first conductor (in MET5) to form the first conductor (in MET5);

wherein a second segment (see modified Fig. 18 below: lower dotted line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traverses in the second direction (Y) and overlaps the second segment (upper dotted line) of the first conductor (in MET5), 
wherein a third segment (see modified Fig. 18 below: lower dashed line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traverses in the first direction (X) and overlaps the third segment (lower dashed line) of the first conductor (in MET5), and 
wherein the first segment (lower dash-dot line) of the second conductor (in MET3) is connected to the second segment (lower dotted line) of the second conductor (in MET3) and the second segment (lower dotted line) of the second conductor (in MET3) is connected to the third segment (lower dashed line) of the second conductor (in MET3) to form the second conductor (in MET3); and
a plurality of via structures (Fig. 18: vertical lines connecting MET3 and MET5, paragraph [0058]), at least one via structure (see modified Fig. 18 below: VIA1) from among the plurality of via structures connecting (by broadest reasonable interpretation, the instant limitation “connecting” may be interpreted to mean forming an electrical connection) the first segment (upper dash-dot line) of the first conductor (in MET5) to the first segment (lower dash-dot line) of the second conductor (in MET3), at least one second via structure (see modified Fig. 18 below: VIA2) from among the plurality of via structures connecting (by broadest reasonable interpretation, the instant limitation “connecting” may be interpreted to mean forming an electrical connection) the second segment (upper dotted line) of the first conductor (in MET5) to 
Regarding Claims 2 and 10, Mair teaches the via pillar structure of claims 1 and 9, respectively, wherein the first direction (X) is perpendicular to the second direction (Y).
Regarding Claim 3, Mair teaches the via pillar structure of claim 2, wherein the first direction (X) comprises: 
an x-axis of a Cartesian coordinate system (see modified Fig. 18), and 
wherein the second direction (Y) comprises: 
a y-axis of the Cartesian coordinate system (see modified Fig. 18; the X and Y directions are considered perpendicular to one another, and therefore may be defined as axes of a Cartesian coordinate system).
Regarding Claim 11, Mair teaches the via pillar structure of claim 9, wherein resistance (the instant limitation “resistance” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Mair anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) between the first plurality of interconnected piecewise segments and the second 
Regarding independent Claim 16, Mair teaches a method for manufacturing a via pillar structure, the method comprising: 
forming a first conductor (paragraphs [0048] & [0052]) which includes a first plurality of interconnected piecewise segments (see modified Fig. 18 below) and traverses a first direction (see modified Fig. 18 below: X) and a second direction (see modified Fig. 18 below: Y) within a first interconnect layer (Fig. 18: MET5, paragraph [0040]) of a semiconductor stack (see Figs. 9A & 18), the forming the first conductor comprising: 
forming a first segment (see modified Fig. 18 below: upper dash-dot line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the first direction (X), 
forming a second segment (see modified Fig. 18 below: upper dotted line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the second direction (Y), 
forming a third segment (see modified Fig. 18 below: upper dashed line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the first direction (X), 
forming a fourth segment (see modified Fig. 18 above: solid line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the first direction (X), 
forming a fifth segment (see modified Fig. 18 above: dash-dot-dot line) from among the first plurality of interconnected piecewise segments of the first conductor (in MET5) traversing in the first direction (X), and
connecting the first segment (upper dash-dot line) of the first conductor (in MET5) to the second segment (upper dotted line) of the first conductor (in MET5), the 
forming a second conductor (paragraphs [0048] & [0052]) which includes a second plurality of interconnected piecewise segments (see modified Fig. 18 below) and traverses the first direction (X) and the second direction (Y) within a second interconnect layer (Fig. 18: MET3, paragraph [0047]) of the semiconductor stack (see Figs. 9A & 18), the forming the second conductor comprising: 
forming a first segment (see modified Fig. 18 below: lower dash-dot line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traversing in the first direction (X) and overlapping the first segment (upper dash-dot line) of the first conductor (in MET5), 
forming a second segment (see modified Fig. 18 below: lower dotted line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traversing in the second direction (Y) and overlapping the second segment (upper dotted line) of the first conductor (in MET5), 
forming a third segment (see modified Fig. 18 below: lower dashed line) from among the second plurality of interconnected piecewise segments of the second conductor (in MET3) traversing in the first direction (X) and overlapping the third segment (lower dashed line) of the first conductor (in MET5), and 
connecting the first segment (lower dash-dot line) of the second conductor (in MET3) to the second segment (lower dotted line) of the second conductor (in MET3) and the second segment (lower dotted line) of the second conductor (in MET3) to the third 
forming a plurality of via structures (Fig. 18: vertical lines connecting MET3 and MET5, paragraph [0058]) to connect (by broadest reasonable interpretation, the instant limitation “connect” may be interpreted to mean to form an electrical connection) the first conductor (in MET5) and the second conductor (in MET3), at least one via first structure (see modified Fig. 18 below: VIA1) from among the plurality of via structures being formed to connect the first segment (upper dash-dot line) of the first conductor (in MET5) and the first segment (lower dash-dot line) of the second conductor (in MET3), at least one second via structure (see modified Fig. 18 below: VIA2) from among the plurality of via structures being formed to connect (by broadest reasonable interpretation, the instant limitation “connect” may be interpreted to mean to form an electrical connection) the second segment (upper dotted line) of the first conductor (in MET5) and the second segment (lower dotted line) of the second conductor (in MET3), and at least one third via structure (see modified Fig. 18 below: VIA3) from among the plurality of via structures being formed to connect (by broadest reasonable interpretation, the instant limitation “connect” may be interpreted to mean to form an electrical connection) the third segment (upper dashed line) of the first conductor (in MET5) and the third segment (lower dashed line) of the second conductor (in MET3).

    PNG
    media_image1.png
    471
    902
    media_image1.png
    Greyscale

Regarding Claim 17, Mair teaches the method of claim 16, wherein the first direction (X) is perpendicular to the second direction (Y).
Regarding Claim 18, Mair teaches the method of claim 16, wherein resistance (the instant limitation “resistance” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Mair anticipates or renders obvious the claimed material of the process; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) between the first conductor (in MET5) and the second conductor (in MET3) is proportional to a number of via structures from among the plurality of via structures (vertical lines connecting MET3 and MET5) connecting the first conductor (in MET5) and the second conductor (in MET3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 8, 12, 14, 15, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mair (U.S. Pub # 2011/0304994) of record (IDS).
Regarding Claims 5 and 12, Mair teaches the via pillar structure of claims 1 and 9, respectively, and is silent with respect to wherein the first segment of the first conductor connects to the second segment of the first conductor at an approximate midpoint of the first segment of the first conductor, and wherein at least one via structure comprises a first via structure situated at the approximate midpoint and a second via structure situated at an approximate endpoint of the first segment of the first conductor to connect the first segment of the first conductor and the first segment of the second conductor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first segment of the first conductor connects to the second segment of the first conductor at an approximate midpoint of the first segment of the first conductor, and wherein at least one via structure comprises a first via structure situated at the approximate midpoint and a second via structure situated at an approximate endpoint of the first segment of the first conductor to connect the first segment of the first conductor and the first segment of the second conductor” teachings to the device of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape 
Regarding Claim 7, Mair teaches the via pillar structure of claim 1, and is silent with respect to wherein the first conductor is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure, and wherein the second conductor is characterized as being symmetric to the axis of symmetry traversing through the via pillar structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first conductor is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure, and wherein the second conductor is characterized as being symmetric to the axis of symmetry traversing through the via pillar structure” teachings to the device of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See MPEP § 2144.04. Mair discloses in paragraph [0058] that the embodiment of Fig. 18 admits analogous multiple interpretations, i.e., analogous configurations of the elements in the embodiment. Further, Mair discloses various arrangements of first and second conductors connected by multiple vias in at least Figs. 10-18 and paragraphs [0049]-[0058]. One of ordinary skill in the art would consider it obvious that additional arrangements of the elements of these embodiments may be formed, without altering the operating principle of the device.
Regarding Claim 8, Mair as previously modified teaches the via pillar structure of claim 7, wherein the axis of symmetry traverses through the second conductor in the first direction or 
Regarding Claim 14, Mair teaches the via pillar structure of claim 9, and is silent with respect to wherein the first plurality of interconnected piecewise segments is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure, and wherein the second plurality of interconnected piecewise segments is characterized as being symmetric to the axis of symmetry traversing through the via pillar structure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first plurality of interconnected piecewise segments is characterized as being symmetric to an axis of symmetry traversing through the via pillar structure, and wherein the second plurality of interconnected piecewise segments is characterized as being symmetric to the axis of symmetry traversing through the via pillar structure” teachings to the device of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See MPEP § 2144.04. Mair discloses in paragraph [0058] that the embodiment of Fig. 18 admits analogous multiple interpretations, i.e., analogous configurations of the elements in the embodiment. Further, Mair discloses various arrangements of first and second conductors connected by multiple vias in at least Figs. 10-18 and paragraphs [0049]-[0058]. One of ordinary skill in the art would consider it obvious that additional arrangements of the elements of these embodiments may be formed, without altering the operating principle of the device.
Regarding Claim 15, Mair as previously modified teaches the via pillar structure of claim 14, wherein the axis of symmetry traverses through the second plurality of interconnected piecewise segments in the first direction or the second direction to separate the second conductor into approximately equal portions (it would be obvious to one of ordinary skill in the art that the elements of the second conductor may be arranged in the manner as claimed).
Regarding Claim 19, Mair teaches the method of claim 16, and is silent with respect to wherein the first segment of the first conductor is formed to connect to the second segment of the first conductor at an approximate midpoint of the first segment of the first conductor, and wherein the forming a plurality of via structures comprises: forming a first via structure from among the at least one via first structure that is situated at the approximate midpoint and a second via structure that is situated at an approximate endpoint of the first segment of the first conductor to connect the first segment of the first conductor and the first segment of the second conductor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first segment of the first conductor is formed to connect to the second segment of the first conductor at an approximate midpoint of the first segment of the first conductor, and wherein the forming a plurality of via structures comprises: forming a first via structure from among the at least one via first structure that is situated at the approximate midpoint and a second via structure that is situated at an approximate endpoint of the first segment of the first conductor to connect the first segment of the first conductor and the first segment of the second conductor” teachings to the method of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See MPEP § 2144.04. Mair discloses in paragraph [0058] that the embodiment of Fig. 18 admits analogous multiple interpretations, i.e., analogous configurations of the elements in the embodiment. Further, Mair discloses various arrangements of first and second conductors connected by multiple vias in at least Figs. 10-18 and paragraphs [0049]-[0058]. One of ordinary skill in the art would consider it obvious that additional arrangements of the elements of these embodiments may be formed, without altering the operating principle of the device.
Regarding Claims 21 and 22, Mair teaches the via pillar structure of claims 1 and 9, respectively, and is silent with respect to wherein the first segment of the second conductor is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first segment of the second conductor is connected to the second segment of the second conductor and the second segment of the second conductor is connected to the third segment of the second conductor to form a C-shape, and wherein the third segment of the first conductor is connected to the fourth segment of the first conductor and the fourth segment of the first conductor is connected to the fifth segment of the first conductor to form a U-shape” teachings to the device of Mair because the recited limitations constitute a mere rearrangement and/or duplication of parts and/or change of shape of the prior art of Mair. See MPEP § 2144.04. Mair discloses in paragraph [0058] that the embodiment of Fig. 18 admits analogous multiple interpretations, i.e., analogous configurations of the elements in the embodiment. Further, Mair discloses various arrangements of first and second conductors connected by multiple vias in at least Figs. 10-18 and paragraphs [0049]-[0058]. One of ordinary skill in the art would consider it obvious that additional arrangements of the elements of these embodiments may be formed, without altering the operating principle of the device.
Regarding Claim 23, Mair teaches the method of claim 16, wherein the connecting the first segment of the first conductor comprises: connecting the first segment of the second conductor to the second segment of the second conductor and the second segment of the second conductor to the third segment of the second conductor to form a C-shape, and wherein connecting the first segment of the second conductor comprises: connecting the third segment of the first conductor to the fourth segment of the first conductor and the fourth segment of the first conductor to the fifth segment of the first conductor to form a U-shape.
.

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 15 line 1-p. 16 line 6), Applicant argues that the claims as amended are not anticipated by the prior art of Mair because Mair does not teach the particular arrangement of the claimed segments of the first conductor and second conductor.
Examiner respectfully submits that under broadest reasonable interpretation, the prior art of Mair does teach all of the limitations of at least independent claims 1, 9, and 16. Further, Applicant’s amendment attempts to differentiate the claimed invention by directing the claim language to the embodiment shown in Fig. 2D. Examiner considers the embodiments shown in 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892